Exhibit 10.25

 

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 4, 2003 (the “Amendment”), is entered into among (i) ANDREW CORPORATION,
a Delaware corporation (the “Company”), (ii) the various financial institutions
as are now parties to the Amended and Restated Credit Agreement (collectively,
the “Lenders”), (iii) BANK OF AMERICA, N.A. (“Bank of America”), as
administrative agent (the “Administrative Agent”) for the Lenders, (iv) LASALLE
NATIONAL BANK ASSOCIATION, as syndication agent (the “Syndication Agent”) and
U.S. BANK NATIONAL ASSOCIATION, as documentation agent (the “ Documentation
Agent”).

 

R E C I T A L S:

 

A.                                   The Company, the Lenders, the
Administrative Agent, the Syndication Agent and the Documentation Agent entered
into that certain Amended and Restated Credit Agreement, dated as of
December 19, 2002, as amended by a First Amendment to Amended and Restated
Credit Agreement, dated as of June 30, 2003 (the “Credit Agreement”).

 

B.                                     Borrowers have requested that the Lenders
and the Administrative Agent enter into this Amendment in order to make certain
amendments to the Credit Agreement as provided herein.

 

C.                                     Capitalized terms used herein and not
otherwise defined shall have the meanings provided for in the Credit Agreement.

 

D.                                    In consideration of the mutual agreements
contained herein the parties hereto agree as follows:

 

1.                                       AMENDMENT

 

Upon satisfaction of the conditions set forth in Section 2 hereof, the Credit
Agreement is amended as follows:

 

1.1                                 Section 1.1 of the Credit Agreement is
hereby amended by restating the definition of “Applicable Commitment Fee
Percentage” in its entirety to read as follows:

 

““Applicable Commitment Fee Percentage” shall mean, for any Fiscal Quarter, the
percentage set forth below opposite the Consolidated Total Debt to EBITDA Ratio
as of the last day of the preceding Fiscal Quarter:

 

--------------------------------------------------------------------------------


 

Consolidated Total Debt
to EBITDA Ratio

 

Applicable Commitment
Fee Percentage

 

equal to or greater than 2.75 to 1.0

 

0.50

%

equal to or greater than 2.25 to 1.0
but less than 2.75 to 1.0

 

0.45

%

less than 2.25 to 1.0,
but equal to or greater than 1.75 to 1.0

 

0.40

%

less than 1.75 to 1.0,
but equal to or greater than 1.25 to 1.0

 

0.35

%

less than 1.25 to 1.0
but equal to or greater than 0.75 to 1.0

 

0.30

%

less than 0.75 to 1.0

 

0.25

%

 

For purposes of the foregoing, the Applicable Commitment Fee Percentage at any
time shall be determined by reference to the Consolidated Total Debt to EBITDA
Ratio of the Company as of the last day of the most recently ended Fiscal
Quarter and any change in the Applicable Commitment Fee Percentage shall, except
as otherwise provided herein, become effective for all purposes on the date the
certificate and applicable financial statements described in Sections 6.1.1(a),
6.1.1(b) and 6.1.1(c) are required to be provided for the applicable fiscal
period; provided, however, that until the certificate and financial statements
have been delivered to the Administrative Agent for the Fiscal Quarter ending
December 31, 2002, the Applicable Unused Fee Percentage shall be 0.35%; further
provided, however, that effective as of the Allen Telecom Closing Date and until
the certificate and financial statements have been delivered to the
Administrative Agent for the Fiscal Quarter ending September 30, 2003, the
Consolidated Total Debt to EBITDA Ratio of the Company shall be determined by
reference to the Compliance Certificate delivered pursuant to Section 6.1.1(k)
in connection with the Allen Telecom Acquisition, but shall in all events be
deemed to be not less than 1.75 to 1.0, further provided, however, that in the
event that the Company or any of its Subsidiaries issues any Subordinated Debt,
from the date of the of the issuance thereof and until the certificate and
applicable financial statements described in Sections 6.1.1(a), 6.1.1(b) and
6.1.1(c) have been delivered to the Administrative Agent for the Fiscal Quarter
in which such Subordinated Debt is issued, the Consolidated Total Debt to EBITDA
Ratio of the Company shall be determined by reference to the Compliance
Certificate delivered pursuant to Section 6.1.1(l) in connection with the
issuance of such Subordinated Debt. Notwithstanding the foregoing, at any time
during which the Company has failed to deliver the certificate and applicable
financial statements described in Sections 6.1.1(a), 6.1.1(b) and 6.1.1(c) with
respect to a Fiscal Quarter (or the Fiscal Year in the case of the fourth Fiscal
Quarter) in accordance with the provisions thereof, the Consolidated Total Debt
to EBITDA Ratio of the Company shall be deemed, solely for purposes of this
definition, to be greater than 2.75 to 1.0 until such certificate and the
applicable financial statements are delivered.”

 

2

--------------------------------------------------------------------------------


 

1.2                                 Section 1.1 of the Credit Agreement is
hereby amended by restating the definition of “Applicable L/C Fee Rate” in its
entirety to read as follows:

 

““Applicable L/C Fee Rate ” shall mean, for any Fiscal Quarter, the percentage
set forth below opposite the Consolidated Total Debt to EBITDA Ratio as of the
last day of the preceding Fiscal Quarter:

 

Consolidated Total Debt
to EBITDA Ratio

 

Applicable L/C Fee Rate

 

equal to or greater than 2.75 to 1.0

 

2.50

%

equal to or greater than 2.25 to 1.0
but less than 2.75 to 1.0

 

2.25

%

less than 2.25 to 1.0,
but equal to or greater than 1.75 to 1.0

 

2.00

%

less than 1.75 to 1.0,
but equal to or greater than 1.25 to 1.0

 

1.75

%

less than 1.25 to 1.0
but equal to or greater than 0.75 to 1.0

 

1.50

%

less than 0.75 to 1.0

 

1.125

%

 

For purposes of the foregoing, the Applicable L/C Fee Rate at any time shall be
determined by reference to the Consolidated Total Debt to EBITDA Ratio of the
Company as of the last day of the most recently ended Fiscal Quarter and any
change in the Applicable L/C Fee Rate shall, except as otherwise provided
herein, become effective for all purposes on the date the certificate and
applicable financial statements described in Sections 6.1.1(a), 6.1.1(b) and
6.1.1(c) are required to be provided for the applicable fiscal period; provided,
however, that until the certificate and financial statements have been delivered
to the Administrative Agent for the Fiscal Quarter ending December 31, 2002, the
Applicable L/C Fee Rate shall be 1.75%; further provided, however, that
effective as of the Allen Telecom Closing Date and until the certificate and
financial statements have been delivered to the Administrative Agent for the
Fiscal Quarter ending September 30, 2003, the Consolidated Total Debt to EBITDA
Ratio of the Company shall be determined by reference to the Compliance
Certificate delivered pursuant to Section 6.1.1(k) in connection with the Allen
Telecom Acquisition, but shall in all events be deemed to be not less than 1.75
to 1.0, further provided, however, that in the event that the Company or any of
its Subsidiaries issues any Subordinated Debt, from the date of the of the
issuance thereof and until the certificate and applicable financial statements
described in Sections 6.1.1(a), 6.1.1(b) and 6.1.1(c) have been delivered to the
Administrative Agent for the Fiscal Quarter in which such Subordinated Debt is
issued, the Consolidated Total Debt to EBITDA Ratio of the Company shall be
determined by reference to the Compliance Certificate delivered pursuant to
Section 6.1.1(l) in connection with the issuance of such Subordinated Debt. 
Notwithstanding the foregoing, at any time during which the Company has failed
to deliver the

 

3

--------------------------------------------------------------------------------


 

certificate and applicable financial statements described in Sections 6.1.1(a),
6.1.1(b) and 6.1.1(c) with respect to a Fiscal Quarter (or the Fiscal Year in
the case of the fourth Fiscal Quarter) in accordance with the provisions
thereof, the Consolidated Total Debt to EBITDA Ratio of the Company shall be
deemed, solely for purposes of this definition, to be greater than 2.75 to 1.0
until such certificate and the applicable financial statements are delivered.”

 

1.3                                 Section 1.1 of the Credit Agreement is
hereby amended by restating the definition of “Applicable Margin” in its
entirety to read as follows:

 

““Applicable Margin” means, for any Fiscal Quarter, the margin set forth below
opposite the Consolidated Total Debt to EBITDA Ratio as of the last day of the
preceding Fiscal Quarter:

 

Consolidated Total Debt
to EBITDA Ratio

 

Applicable
Margin for
Eurocurrency
Rate Loans

 

Applicable Margin
For
Base Rate Loans

 

 

 

 

 

 

 

equal to or greater than 2.75 to 1.0

 

2.50

%

1.0

%

less than 2.75 to 1.0
but equal to or greater than 2.25 to 1.0

 

2.25

%

0.75

%

less than 2.25 to 1.0,
but equal to or greater than 1.75 to 1.0

 

2.00

%

0.50

%

less than 1.75 to 1.0,
but equal to or greater than 1.25 to 1.0

 

1.75

%

0.25

%

less than 1.25 to 1.0
but equal to or greater than 0.75 to 1.0

 

1.50

%

0

%

less than 0.75 to 1.0

 

1.125

%

0

%

 

For purposes of the foregoing, the Applicable Margin at any time shall be
determined by reference to the Consolidated Total Debt to EBITDA Ratio of the
Company as of the last day of the most recently ended Fiscal Quarter and any
change in the Applicable Margin shall become effective for all purposes on the
date the certificate and applicable financial statements described in Sections
6.1.1(a), 6.1.1(b) and 6.1.1(c) are required to be provided for the applicable
fiscal period; provided, however, that until the certificate and financial
statements have been delivered to the Administrative Agent for the Fiscal
Quarter ending December 31, 2002, the Applicable Margin for Eurocurrency Rate
Committed Loans shall be 1.75% and the Applicable Margin for Base Rate Loans
shall be 0.25%; further provided, however, that effective as of the Allen
Telecom Closing Date and until the certificate and financial statements have
been delivered to the Administrative Agent for the Fiscal Quarter ending
September 30, 2003, the Consolidated Total Debt to EBITDA Ratio of the Company
shall be determined

 

4

--------------------------------------------------------------------------------


 

by reference to the Compliance Certificate delivered pursuant to
Section 6.1.1(k) in connection with the Allen Telecom Acquisition, but shall in
all events be deemed to be not less than 1.75 to 1.0, further provided, however,
that in the event that the Company or any of its Subsidiaries issues any
Subordinated Debt, from the date of the of the issuance thereof and until the
certificate and applicable financial statements described in Sections 6.1.1(a),
6.1.1(b) and 6.1.1(c) have been delivered to the Administrative Agent for the
Fiscal Quarter in which such Subordinated Debt is issued, the Consolidated Total
Debt to EBITDA Ratio of the Company shall be determined by reference to the
Compliance Certificate delivered pursuant to Section 6.1.1(l) in connection with
the issuance of such Subordinated Debt.  Notwithstanding the foregoing, at any
time during which the Company has failed to deliver the certificate and
applicable financial statements described in Sections 6.1.1(a), 6.1.1(b) and
6.1.1(c) with respect to a Fiscal Quarter (or the Fiscal Year in the case of the
fourth Fiscal Quarter) in accordance with the provisions thereof, the
Consolidated Total Debt to EBITDA Ratio of the Company shall be deemed, solely
for purposes of this definition, to be greater than 2.75 to 1.0 until such
certificate and the applicable financial statements are delivered.”

 

1.4                                 Section 6.2.2(b) of the Credit Agreement is
hereby restated in its entirety to read as follows:

 

“(b)                           Its Consolidated Total Debt to EBITDA Ratio to be
greater than (x) 2.50 to 1.0 as of the end of any Fiscal Quarter, unless the
provisions of the immediately succeeding clause (y) are applicable, or (y) if
the Company has issued on or before August 30, 2003 Subordinated Debt in a
single issue in an aggregate principal amount equal to or greater than
$150,000,000 (i) 2.50 to 1.0 as of the end of each Fiscal Quarter through and
including the Fiscal Quarter ending June 30, 2003, (ii) 3.0 to 1.0 as of the end
of the Fiscal Quarters ending September 30, 2003 and December 31, 2003, (iii)
2.75 to 1.0 as of the end of the Fiscal Quarter ending March 31, 2004, (iv) 2.50
to 1.0 as of the end of the Fiscal Quarter ending June 30, 2004 and as of the
end of each Fiscal Quarter thereafter.”

 

1.5                                 Section 6.2.10 of the Credit Agreement is
hereby restated in its entirety to read as follows:

 

“6.2.10            Restricted Payments.  The Company will not purchase, redeem
or otherwise acquire shares of its capital stock or warrants or options to
acquire such shares.  Notwithstanding the foregoing, the Company may purchase,
redeem or otherwise acquire shares of its capital stock provided that the
aggregate consideration paid for all purchases, redemptions and/or acquisitions
pursuant to this Section 6.2.10 from and after the Closing Date shall not as of
the date of any such purchase, redemption or acquisition exceed the sum of (x)
$125,000,000, plus (y) 10% of the Consolidated Tangible Net Worth of the
Company.”

 

5

--------------------------------------------------------------------------------


 

2.                                       CONDITIONS PRECEDENT

 

This Amendment shall become effective at such time as this Amendment or
counterparts thereof shall have been executed by and delivered to the Company,
the Administrative Agent and Required Lenders and the following conditions
precedent have been satisfied:

 

2.1                                 The Administrative Agent shall have received
from the Company for the ratable benefit of the Lenders an amendment fee in the
amount specified in a separate fee letter between the Company and the
Administrative Agent.

 

3.                                       MISCELLANEOUS

 

3.1                                 Limited Nature of Amendments.  The parties
hereto acknowledge and agree that the terms and provisions of this Amendment
amend, add to and constitute a part of the Credit Agreement.  Except as
expressly modified and amended by the terms of this Amendment, all of the other
terms and conditions of the Credit Agreement and all documents executed in
connection therewith or referred to or incorporated therein remain in full force
and effect and are hereby ratified, reaffirmed, confirmed and approved.

 

3.2                                 Conflict.  If there is an express conflict
between the terms of this Amendment and the terms of the Credit Agreement, or
any of the other agreements or documents executed in connection therewith or
referred to or incorporated therein, the terms of this Amendment shall govern
and control.

 

3.3                                 Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed to be an
original.

 

3.4                                 Representations and Warranties.  The Company
represents and warrants to the Administrative Agent and the Lenders as follows:
(A) the Company has all necessary power and authority to execute and deliver
this Amendment and perform its obligations hereunder; (B) this Amendment and the
Credit Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Company and are enforceable against the Company in accordance
with their terms; and (C) all representations and warranties of the Company
contained in the Credit Agreement and all other agreements, instruments and
other writings relating thereto are true and complete as of the date hereof.

 

3.5                                 Governing Law.  This Amendment shall be
construed in accordance with and governed by and the internal laws of the State
of Illinois, without giving effect to choice of law principles.

 

5A

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

ANDREW CORPORATION

 

 

 

 

 

By:

  /s/ M. Jeffrey Gittelman

 

 

Name:

M. Jeffrey Gittelman

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

  /s/ Jeffery White

 

 

Name:

Jeffery White

 

 

Title:

Assistant Vice President

 

 

6

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

  /s/ Craig W. McGuire

 

 

Name:

CRAIG W. McGUIRE

 

 

Title:

VICE PRESIDENT

 

 

7

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL
ASSOCIATION, as a Lender and
Syndication Agent

 

 

 

 

 

By:

  /s/ Andrew C. Kahlenberg

 

 

Name:

Andrew C. Kahlenberg

 

 

Title:

Commercial Banking Officer

 

 

8

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL
ASSOCIATION, as a Lender and
Documentation Agent

 

 

 

 

 

By:

  /s/ R. Michael Newton

 

 

Name:

R. Michael Newton

 

 

Title:

Vice President

 

 

9

--------------------------------------------------------------------------------


 

 

HARRIS TRUST AND SAVINGS BANK,
as a Lender

 

 

 

 

 

By:

  /s/ Scott M. Ferris

 

 

Name:

SCOTT M. FERRIS

 

 

Title:

MANAGING DIRECTOR

 

 

10

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as a Lender

 

 

 

 

 

By:

  /s/ David G. Killpack

 

 

Name:

David G. Killpack

 

 

Title:

Senior Vice President

 

 

11

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,
as a Lender

 

 

 

 

 

By:

  /s/ Christopher L. McKean

 

 

Name:

CHRISTOPHER L. McKEAN

 

 

Title:

SECOND VICE PRESIDENT

 

 

12

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, CHICAGO, as a
Lender

 

 

 

 

 

By:

  /s/ William P. Lavery

 

 

Name:

William P. Lavery

 

 

Title:

Vice President

 

 

13

--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH, as a Lender

 

 

 

 

 

By:

  /s/ Shinichiro Munechika

 

 

Name:

SHINICHIRO MUNECHIKA

 

 

Title:

DEPUTY GENERAL MANAGER

 

 

14

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

By:

  /s/ Jaap L. Tonckens

 

 

Name:

Jaap L. Tonckens

 

 

Title:

Vice President

 

 

 

Morgan Stanley Bank

 

 

15

--------------------------------------------------------------------------------